COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Ali Yazdchi v. Mike Jones and Sam Adamo

Appellate case number:      01-15-00438-CV

Trial court case number:    2015-05013

Trial court:                11th District Court of Harris County

       The clerk’s record contains an affidavit of indigence filed by appellant on May 7,
2015. The District Clerk filed a contest on May 15, 2015. A hearing was held on the
contest on May 25, 2015. The clerk’s record does not contain a signed copy of the trial
court’s order to pay costs, signed on or about June 23, 2015.
       Accordingly, the District Clerk is directed to supplement the record, within 10
days of the date of this order, by preparing, certifying, and filing with this Court a
supplemental clerk’s record, containing the trial court’s June 23, 2015, order on the
District Clerk’s contest to appellant’s affidavit of indigence. See Tex. R. App. P. 34.5(c).
       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                        Acting individually


Date: November 5, 2015